DETAILED ACTION
This Office action is in response to Response to Restriction received 7 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-20, in the reply filed on 7 March 2022 is acknowledged.  Applicant has cancelled claims 2-7, directed toward Group I.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/357,418 filed 22 June 2010, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of Regarding claim 8, the aforementioned provisional application does not provide support for the mixing tube being provided with fins inwardly extending from an inner wall of the mixing tube.  As such, the earliest priority date of the claims is that of application13/166,582 which was filed 22 June 2011.

Specification
The disclosure is objected to because of the following informalities:  Regarding page 10, line 5 of the specification, “swirl housing 128” should be changed to swirl housing 228.  
Appropriate correction is required.

Claim Objections
Claims 10-13, 15-17, and 19 are objected to because of the following informalities:  Regarding claims 10, 12, and 15, it is suggested to change “the first mixing tube portion” to the first portion of the mixing tube and regarding claims 11-12, and 19, it is suggested to change “the second mixing tube portion” to the second portion of the mixing tube to maintain uniform terminology throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 2, it is unclear if “a doser” is the same doser recited in line 10 of claim 8.
Claim 14 recites the limitation "the flow path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, lines 3-4, “in an angled tangential direction in relation to a central axis” is indefinite.  A tangent is defined as a straight line or plane that touches a curve or curved surface at a point; however, a central axis is an imaginary line and is not a curve or curved surface.  It is unclear how a direction can be tangential to an axis rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hiranuma et al. (JP 2010-101236 A using machine translation; hereinafter Hiranuma).
Regarding claim 8, Hiranuma discloses an exhaust aftertreatment device [2], comprising: an inlet (see [13]) and an outlet [A] (see annotated Figure 7 below for all ; a main housing body [17] between the inlet (see [13]) and the outlet [A]; a mixing tube [22] having a first portion [B] within the main housing body [17] and a second portion [D], the first portion [B] of the mixing tube [22] defining a plurality of apertures [41], the second portion [D] of the mixing tube [22] forming the outlet [A], the mixing tube [22] being provided with fins [42] inwardly extending from an inner wall of the mixing tube [22]; a swirl structure [20] for swirling exhaust around the first portion [B] of the mixing tube [22]; a doser mount [22b] for a doser [27] adapted to dispense reactant into the mixing tube [22]; and an exhaust aftertreatment substrate [18, 19] positioned within the main housing body [17] at a location between the inlet (see [13]) and the first portion [B] of the mixing tube [22], the substrate [18, 19] defining a center axis [E] that intersects the mixing tube [22] within the main housing body [17] (pages 5-6, 10, Figures 1, 8, and annotated Figure 7 below).

    PNG
    media_image1.png
    511
    472
    media_image1.png
    Greyscale

Regarding claim 9, Hiranuma discloses the exhaust aftertreatment device of claim 8, wherein the reactant includes aqueous urea (page 6).
Regarding claim 10, Hiranuma discloses the exhaust aftertreatment device of claim 8, wherein the swirl structure [20] includes a swirl housing (integral to first casing [17]) at least partially surrounding the first mixing tube portion [B] (pages 5-6, 10, Figure 1, and annotated Figure 7 above; also see page 10 and Figure 13 of the present application wherein the swirl housing [228] is similarly integral with the main housing body).
Regarding claim 11, Hiranuma discloses the exhaust aftertreatment device of claim 8, wherein the second mixing tube portion [D] does not have any apertures (page 6 and annotated Figure 7 above).
Regarding claim 12, Hiranuma discloses the exhaust aftertreatment device of claim 11, wherein the mixing tube [22] has a first end (see end containing injection nozzle [27]) positioned adjacent the first mixing tube portion [B] and a second end (see end containing outlet [A]) positioned adjacent the second mixing tube portion [D], and wherein the second end (see end containing outlet [A]) forms an outlet (see [A]) of the mixing tube [22] (page 6 and annotated Figure 7 above).
Regarding claim 13, Hiranuma discloses the exhaust aftertreatment device of claim 12, wherein the first end (see end containing injection nozzle [27]) of the mixing tube [22] is closed (via lid [22b]) to exhaust flow, and wherein a doser [27] is mounted at the first end of the mixing tube [22] (page 6 and Figure 7).
Regarding claim 14, Hiranuma discloses the exhaust aftertreatment device of claim 8, wherein the swirl structure [20] has a cross-section that gradually decreases along the flow path (see Figure of first casing [17] as viewed from above created by examiner below, wherein the cross-section of the mixing chamber [20] gradually decreases from an upstream direction until the midpoint of the connecting pipe [22]).

    PNG
    media_image2.png
    286
    379
    media_image2.png
    Greyscale

Regarding claim 15, Hiranuma discloses the exhaust aftertreatment device of claim 8, wherein an inlet pipe [13] forming the inlet (see [13]) is attached to a side of the main housing body [17] and extends out from the side of the main housing body [17] in an angled tangential direction in relation to a central axis [C] of the mixing tube [22] (see Figures 1 and 7, wherein the inlet pipe [13] is angled 90° in relation to the central axis [C] of the mixing tube), wherein exhaust enters the main housing body [17] through the inlet pipe [13]; wherein the swirl structure [20] is configured to cause exhaust flow to swirl outside of the first mixing tube portion [B] in one rotational direction (see Figure 8; wherein orientation of blades [42] causes exhaust to flow in a counter-clockwise direction) along a flow path around the central axis [C] of the mixing tube [22]; wherein the exhaust enters an interior of the mixing tube [22] through the apertures [41] as the exhaust swirls along the flow path; and wherein the exhaust entering the interior of the mixing tube [22] through the apertures [41] has a tangential component that causes the exhaust to swirl around the central axis [C] of the mixing tube [22] within the interior of the same (pages 5-6, 10, Figures 1, 8, and annotated Figure 7 above).  
Regarding claim 16, Hiranuma discloses the exhaust aftertreatment device of claim 15, wherein the mixing tube [22] has a generally constant diameter along its length (pages 5-6 and Figures 1 and 7).
Regarding claim 17, Hiranuma discloses the exhaust aftertreatment device of claim 15, wherein the flow path extends at least 270 degrees around the central axis [C] of the mixing tube [22] (pages 5-6, 10, and Figures 7-8; wherein the flow path extends 360° around the central axis [C] of the connecting pipe [22]).
Regarding claim 18, Hiranuma discloses the exhaust aftertreatment device of claim 8, wherein exhaust enters the device [2] through the inlet (see [13]) and passes through the substrate [18, 19], where the exhaust is initially treated, and then out through the outlet [A] (page 6, Figure 1, and annotated Figure 7 above).
Regarding claim 19, Hiranuma discloses the exhaust aftertreatment device of claim 8, wherein the second mixing tube portion [D] projects outwardly from the main housing body [17] (pages 5-6 and annotated Figure 7 above).
Regarding claim 20, Hiranuma discloses the exhaust aftertreatment device of claim 8, wherein the exhaust aftertreatment substrate [18, 19] is a diesel particulate filter [19] or a catalytic converter [18] (page 5 and Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Gottberg et al. (US 5,996,339) which discloses angling an exhaust aftertreatment device inlet for effective purification effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746